OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, without costs. The certified question should not be answered as unnecessary.
The courts below determined that a police officer possessed a founded suspicion that criminal activity was afoot sufficient to sanction the common-law inquiry into the contents of a bulge under appellant’s coat and that appellant voluntarily consented to open her coat, thereby revealing a plastic bag containing cocaine. These determinations involve mixed questions of law and fact, and because there is evidence in the record to support the hearing court’s findings, undisturbed by the Appellate Division, our review process is at an end (see, People v Jones, 69 NY2d 853, 855; People v Harrison, 57 NY2d 470, 477-478). Accordingly, we do not reach respondent’s alternative argument that appellant could have been detained pursuant to Family Court Act § 718.
*865Chief Judge Wachtler and Judges Simons, Kaye, Titone, Hancock, Jr., and Bellacosa concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, without costs, in a memorandum. The certified question should not be answered as unnecessary.